         Case 1:17-cv-00124-LLS Document 146 Filed 11/23/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                        Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,                   DECLARATION OF ANNETTE
                                                     SOBERATS IN SUPPORT OF
                        Plaintiffs,                  PLAINTIFFS’ LETTER OPPOSING
                                                     DEFENDANTS’ MOTION FOR
                        v.                           LOCAL RULE 37.2 CONFERENCE
 QUINCY BIOSCIENCE HOLDING                           TO COMPEL SUPPLEMENTAL
 COMPANY, INC., a corporation;                       DISCOVERY RESPONSES

 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                        Defendants.

                        DECLARATION OF ANNETTE SOBERATS

        I, Annette Soberats, hereby state that I am an attorney for the Federal Trade Commission

in the above-captioned litigation against Corporate Defendants Quincy Bioscience Holding

Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc., and Quincy Bioscience Manufacturing,

LLC, and Individual Defendant Mark Underwood (collectively, “Defendants”). I submit this

declaration in support of Plaintiffs’ letter opposing Defendants’ request for a Local Rule 37.2

Conference to compel Plaintiffs to produce supplemental written discovery responses. (Dkt. No.

143).


                                                1
         Case 1:17-cv-00124-LLS Document 146 Filed 11/23/20 Page 2 of 3




       2.     Attached as Exhibit A is a true and correct copy of Plaintiffs’ Responses and

Objections to Corporate Defendants’ Second Set of Interrogatories, dated September 14, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.



Date: November 23, 2020                       /s/ Annette Soberats
                                              Annette Soberats




                                                 2
         Case 1:17-cv-00124-LLS Document 146 Filed 11/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of November, 2020, I have served the foregoing by

electronic filing with the Clerk of the Court using the CM/ECF system, which will send a Notice

of Electronic Filing to all counsel of record.


                                       /s/ Annette Soberats
                                       Annette Soberats




                                                 3
